Case: 19-10664      Document: 00515193640         Page: 1    Date Filed: 11/08/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                    No. 19-10664                            FILED
                                  Summary Calendar                   November 8, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk
DEBORAH L. HUGHES,

              Plaintiff - Appellant

v.

ANDREW M. SAUL, COMMISSIONER OF SOCIAL SECURITY,

              Defendant - Appellee




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 7:18-CV-87


Before SMITH, DENNIS, and DUNCAN, Circuit Judges.
PER CURIAM:*
       Plaintiff Deborah Hughes filed this action under 42 U.S.C. § 405(g)
seeking judicial review of the unfavorable decision by the Commissioner of the
Social Security Administration (“Commissioner”) regarding her application for
disability insurance benefits (“DIB”) under Title II of the Social Security Act
(“SSA”) and application for supplemental security income (“SSI”) under Title



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 19-10664      Document: 00515193640        Page: 2     Date Filed: 11/08/2019



                                     No. 19-10664
XVI of the SSA. Hughes argued that at her hearing before the administrative
law judge (“ALJ”), the hypothetical question the ALJ posed to the vocational
expert (“VE”) was defective and constitutes reversible error. She also argued
that the ALJ erred in failing to determine whether she was able to maintain
employment. The magistrate judge 1 affirmed the Commissioner’s decision.
       We have carefully reviewed the briefs, the applicable law, and the
relevant portions of the record. We AFFIRM the judgment for the reasons
explained in the magistrate judge’s order.




       1The parties consented to proceed before a magistrate judge. See 28 U.S.C. § 636(c);
FED. R. CIV. P. 73(a).
                                            2